EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Soltz on May 20, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 has been amended as follows:
1.	(Currently Amended)	A system comprising:
a first network switch receiving a first plurality of input streams, collectively the first plurality of input streams constituting first data, the first network switch comprising a first transceiver, the first transceiver includes:
a plurality of forward error correction encoders, each of which being operable to supply a corresponding one of a plurality of encoded outputs based on a corresponding one of the first plurality of input streams, at least one of the first plurality of input streams including control information indicative of a capacity of one of a plurality of second transceivers and user data;
a digital signal processor operable to provide a plurality of digital outputs based on the plurality of encoded outputs,
a laser, and 
a modulator operable to modulate an optical signal output from the laser to provide a first plurality of optical subcarriers based on the plurality of encoded outputs, such that at least one of the first plurality of optical subcarriers carries data indicative of the control information and the user data; 
each of the plurality of second transceivers being operable to provide a respective one of a second plurality of optical subcarriers;
a plurality of first server computers communicatively coupled to the first network switch via a corresponding one of the plurality of second transceivers;
wherein each of the first plurality of optical subcarriers is associated with a respective one of the plurality of second transceivers,
wherein each of the plurality of second transceivers is configured to:
receive the first plurality of optical subcarriers, and
supply a respective portion of the first data including control information and the user, each said respective portion of the first data being intended for a corresponding one of the plurality of first server computers addressed to the first server computer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        May 20, 2022